Citation Nr: 0517049	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  99-13 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1945.  He died on July [redacted], 1998.  The appellant is 
his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in December 1998 by the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision of the Board on January 5, 2001, denied the 
appellant's claims.  The appellant appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, upon a joint motion by the Secretary 
of Veterans Affairs and the appellant, vacated the Board's 
January 5, 2001, decision and remanded the matter to the 
Board for further proceedings.

The Board remanded this case to the RO in July 2003 for 
procedural reasons.  The case was returned to the Board in 
May 2005.

The Board notes that, in June 2005, the appellant's 
representative submitted additional evidence, including a 
medical opinion, in support of the appeal and, in accordance 
with the provisions of 38 C.F.R. § 20.1304 (2004), waived 
initial consideration of the additional evidence by the 
agency of original jurisdiction.




FINDINGS OF FACT

1.  VA notified the appellant of the laws and regulations 
pertaining to her claims.  

2.  Prior to the veteran's death, a rating decision in 
January 1998 granted entitlement to service connection for 
nicotine dependence acquired in service and for chronic 
obstructive pulmonary disease (COPD) with emphysema, chronic 
bronchitis, asthma, and cor pulmonale as directly due to 
nicotine dependence acquired in service.

3.  At the time of the veteran's death, his service connected 
disabilities also included: peripheral vascular disease of 
the right and left lower extremities; atherosclerotic 
coronary vascular disease, status post myocardial infarction; 
and right cerebrovascular accident, status post right carotid 
endarterectomy.

4.  The veteran's death certificate shows that the immediate 
cause of his death in July 1998 was lung cancer and that the 
other significant condition contributing to his death was 
esophageal cancer.

4.  Lung cancer and esophageal cancer were not present during 
the veteran's active service or until many years thereafter.

5.  There is no competent medical evidence relating the 
veteran's lung cancer and esophageal cancer to his period of 
active service or to the year following his separation from 
service.

6.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death was received 
by VA on September 4, 1998.

7.  The appellant's claim for service connection for the 
cause of the veteran's death, which is a claim that the 
veteran's cause of death, lung cancer, is proximately due to 
a disease, nicotine dependence acquired in service, which was 
previously service connected on the basis that it was 
attributable to the veteran's use of tobacco products in 
service, is barred by a statute applying to claims for 
service connection for the cause of a veteran's death 
received after June 9, 1998.

8.  There is no competent medical evidence that the veteran's 
service connected non-malignant lung disease, including COPD, 
or any other service connected disability was causally 
connected to his death and, therefore, none of the veteran's 
service connected disabilities, to include non-malignant lung 
disease/COPD, was a contributory cause of his death.

9.  The veteran's service connected disabilities, to include 
non-malignant lung disease/COPD, did not cause or 
substantially or materially contribute to his death.

10.  At the time of his death, the veteran's combined 100 
percent service connected disability rating had been 
effective since April 28, 1997, a period of 15 months and one 
day.

11.  A total rating was not in effect for ten continuous 
years before the veteran's death or from the date of the 
veteran's discharge or release from active duty for a period 
of not less than 5 years immediately preceding death.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1112, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 
(2004).

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is not warranted.  38 U.S.C.A. §§ 1318, 5107 (West 
2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  The Court has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
However, the VCAA does not apply to the instant appeal 
because undisputed facts render the appellant ineligible for 
service connection for the cause of the veteran's death and 
there is no legal basis for her claim of entitlement to DIC 
under 38 U.S.C.A. § 1318.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001; Mason v. Principi, 16 Vet. App. 129 (2002); 
see also VAOPGCPREC 5-2004.  

Nevertheless, because the joint motion by the parties before 
the Court stated that VA should notify the appellant of the 
provisions of 38 C.F.R. § 3.300, pertaining to claims based 
on the effects of tobacco products, VA's Appeals Management 
Center (AMC) provided such information to the appellant in an 
April 2004 letter to her.  Furthermore, VCAA notice letters 
from the AMC to the appellant in February 2004 and April 2004 
informed her of the evidence needed to substantiate her 
claims, of the evidence which VA had obtained, and of the 
evidence which she should submit in support of her claim, and 
the AMC's April 2004 letter advised her to submit any 
evidence she had which might support her claim.  VA thus 
provided the appellant with the four elements of notice 
listed by the Court in Pelegrini v. Principi, 18 Vet.
App. 112, 119 (2004) (Pelegrini II).  In addition, VA 
afforded the appellant a reasonable opportunity to submit 
evidence and argument in support of her claims, and in April 
2002 she stated that she had no further evidence to submit.  
The appellant did not request VA's assistance in obtaining 
any additional existing evidence.  VA thus fulfilled the 
duties to notify and to assist pursuant to the VCAA even if 
not required by law to do so in this case.  The Board finds, 
therefore, that this case is ready for appellate review.

II. Legal Criteria

A.  Service Connection for Cause of Death  

Service connection may be granted for the cause of a 
veteran's death if a disorder incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  See 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Malignant tumors may be 
presumed to have been incurred in service if the disease is 
manifested to a compensable degree within one year of 
separation from service.  See 38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2004).

38 U.S.C.A. § 1103 (West 2002) provides as follows:
(a) Notwithstanding any other provision of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in the 
line of duty in the active military, naval, or air service 
for the purpose of compensation for service connected 
disability or death on the basis that it resulted from injury 
or disease attributable to the use of tobacco products by the 
veteran during the veteran's service.
(b) Nothing in subsection (a) shall be construed as 
precluding the establishment of service connection for 
disability or death from a disease or injury which is 
otherwise shown to have been incurred or aggravated in active 
military, naval, or air service or which became manifest to 
the requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. § 1112 or 1116.

38 C.F.R. § 3.300 (2004), pertaining to claims based on the 
effects of tobacco products, provides as follows:
(a) For claims received by VA after June 9, 1998, a 
disability or death will not be considered service connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products in 
service.  For the purpose of this section, the term "tobacco 
products" means cigars, cigarettes, smokeless tobacco, pipe 
tobacco, and roll-your-own tobacco.
(b) The provisions of paragraph (a) of this section do not 
prohibit service connection if:
(1) The disability or death resulted from a disease or injury 
that is otherwise shown to have been incurred or aggravated 
during service.  For purposes of this section, "otherwise 
shown" means that the disability or death can be service 
connected on some basis other than the veteran's use of 
tobacco products during service or that the disability became 
manifest or death occurred during service; or
(2) The disability or death resulted from a disease or injury 
that appeared to the required degree of disability within any 
applicable presumptive period under 38 C.F.R. §§ 3.307, 
3.309, 3.313, or 3.316; or
(3) Secondary service connection is established for ischemic 
heart disease or other cardiovascular disease under 38 C.F.R. 
§ 3.310(a).
(c) For claims for secondary service connection received by 
VA after June 9, 1998, a disability that is proximately due 
to or the result of an injury or disease previously service 
connected on the basis that it is attributable to the 
veteran's use of tobacco products during service will not be 
service connected under 38 C.F.R. § 3.310(a).

B.  DIC Under 38 U.S.C.A. § 1318  

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to a benefits-eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a) as permitting a DIC award in 
a case where the veteran had never established entitlement to 
VA compensation for a service-connected total disability and 
had never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. § 
3.22(a) would permit a DIC award where it is determined that 
the veteran "hypothetically" would have been entitled to a 
total disability rating for the required period if he had 
applied for compensation during his lifetime.

A final regulation pertaining to DIC benefits for survivors 
of certain veterans rated totally disabled at time of death 
was promulgated, effective January 21, 2000.  See 65 Fed. 
Reg. 3,388-3,392 (2000), codified at 38 C.F.R. § 3.22 (2004).  
That final regulation established an interpretive rule 
reflecting VA's conclusion that 38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for CUE by VA.  
 
In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, 38 C.F.R. § 1311(a)(2), 
and that VA failed to explain its rationale for interpreting 
these virtually identical statutes (1311 and 1318) in 
conflicting ways.  The Federal Circuit remanded the case and 
directed VA to stay all proceedings involving claims for DIC 
benefits under 38 U.S.C. § 1318 where the outcome is 
dependent on 38 C.F.R. § 3.22 pending the conclusion of 
expedited rulemaking.
 
On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations as to 
whether a deceased veteran had been totally disabled for 
eight years prior to death so that the surviving spouse could 
qualify for the enhanced DIC benefit available under 38 
U.S.C. § 1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002), effective May 6, 2002.
 
In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II), regarding a challenge to the validity of 38 C.F.R. 
§ 3.22 as amended January 21, 2000, the Federal Circuit held, 
in part, that 38 C.F.R. § 3.22 as amended was not invalid 
insofar as it precluded "hypothetical entitlement" as an 
additional basis for establishing eligibility under 
38 U.S.C.A. § 1318.  The Federal Circuit held that VA could 
properly construe the "entitled to receive" language of 
sections 1311(a)(2) and 1318 in the same way, and could 
properly construe the language of the two statutory sections 
to bar the filing of new claims, i.e., claims where no claim 
had been filed during the veteran's life or the claim had 
been denied and was not subject to reopening - "hypothetical 
entitlement" claims.
 
The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 
1318, was never intended to provide for "hypothetical 
entitlement" to DIC.  Rather, "entitled to receive" is 
properly interpreted now by section 3.22 of VA regulations.  
Because the Federal Circuit upheld in NOVA I VA's position 
that the amendments to 3.22 were "interpretative", the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

The result of the above is that VA has now established that 
"hypothetical entitlement" is not a viable basis for 
establishing benefits under either 38 U.S.C. §§ 1311(a)(2) or 
1318, no matter when the claim was filed.  So the only 
possible ways of prevailing on a claim for benefits under 
38 U.S.C.A. § 1318 would be:  (1) meeting the statutory 
duration requirements for a total disability rating at the 
time of death; or (2) showing that such requirements would 
have been met but for clear and unmistakable error (CUE) in a 
previous decision.

III. Factual Background

The veteran's death certificate listed his immediate cause of 
death as lung cancer, which had onset one month prior to 
death, and esophageal cancer as a significant condition which 
contributed to death.  It is undisputed that the veteran's 
lung cancer and esophageal cancer were not present during his 
period of active service in World War II and were not 
manifested during the year following his separation from 
service in November 1945 or until many years later.

A VA outpatient treatment record shows that the veteran was 
seen at a primary care clinic on June 15, 1998, approximately 
six weeks prior to his death, and at that time his COPD was 
noted to be stable.

After the veteran's death, in August 1998, a private 
physician who is a specialist in oncology reported that the 
veteran was his patient in the last few weeks of his life and 
that, in his opinion, use of tobacco products by the veteran, 
who had a 50 year history of smoking, directly caused his 
fatal lung cancer.  The private oncologist stated that he 
also thought that the veteran's esophageal cancer had been 
secondary to his lung cancer.

The medical opinion submitted by the appellant's 
representative in June 2005 was by a private specialist in 
neuro-radiology, who stated an opinion that the veteran's 
service connected COPD and heart disease "hastened" his 
death by months or years.  This physician noted in the 
veteran's medical records that in 1993 an imaging study was 
thought to show a right lung nodule but that the veteran was 
considered a poor risk for surgery and a thoroscopy was not 
performed.  The physician stated that it is unclear whether 
the right lung nodule found in 1993 was a slow growing lung 
cancer.  He stated that the veteran's life may have been 
prolonged if he had been physically able to undergo 
"curative or at least palliative 
surgerical[sic]treatments/diagnostic studies" in 1993.



IV. Analysis

A. Service Connection for Cause of Death  

Because the appellant's claim of entitlement to service 
connection for the cause of the veteran's death was received 
after June 9, 1998, and the basis of her claim is that the 
veteran's cause of death , lung cancer, resulted from the use 
of tobacco products in service resulting in the service 
connected disability of nicotine dependence acquired in 
service, her claim may not be allowed and is barred by the 
provisions of 38 U.S.C.A. § 1103 (West 2002).  In a statement 
received in December 2004, the appellant argued that 
38 U.S.C.A. § 1103 does not apply to her case for two 
reasons: her claim for service connection for the cause of 
the veteran's death is not a new claim but is a continuation 
of claim filed by the veteran during his lifetime; and the 
veteran was service connected for a lung disease prior to 
June 9, 1998.  The Board does not agree.  First, while he was 
alive, the veteran did not file a claim of entitlement to 
service connection for the cause of his own death.  Second, 
38 U.S.C.A. § 1103 does not contain an exception which would 
permit service connection for the cause of a veteran's death 
when the veteran died of lung cancer but had been service 
connected for non-malignant lung disease.

Furthermore, none of the veteran's service connected 
disabilities caused or substantially or materially 
contributed to his death from lung cancer, and there is no 
competent medical evidence that they did.  In his statement 
of opinion, the private neuro-radiologist whose statement was 
obtained by the appellant's representative did not assert 
that the veteran's service connected non-malignant lung 
disease and cardiovascular disease caused the veteran's death 
and was thereby the principal cause of death.  He stated that 
it was his opinion that because the veteran was a poor risk 
for lung surgery or for a thoroscopy when a right lung nodule 
was detected in 1993 that the veteran's life may have been 
extended if the right lung nodule had been cancerous [and, 
presumably, been excised during a thoroscopy or other 
procedure].  The Board notes that this opinion is based on 
the unproven assumption that the right lung nodule detected 
in 1993 was a slow growing malignancy.  The private neuro-
radiologist's opinion in this regard is thus speculative and 
of limited probative value.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993).   
In any event, in order for a service connected disability to 
constitute a contributory cause of death, there must be shown 
a causal connection between the veteran's service connected 
disability or disabilities and his death, see 38 C.F.R. 
§ 3.312(c) (2004), and the private neuro-radiologist has not 
cited any medical evidence that there was a causal connection 
between the veteran's service connected non-malignant lung 
disease/heart disease and the veteran's death.  Indeed, the 
private neuro-radiologist's stated opinion did not go so far 
to assert that there was any such causal connection in the 
veteran's case.  For that reason, his speculative theory as 
to how the veteran's death may have been "hastened" is not 
relevant to the issue before the Board in this appeal.

In sum, there is no basis in law or fact on which service 
connection for the cause of the veteran's death might be 
allowed, and entitlement to that benefit is not established.  
See 38 U.S.C.A. §§ 1110, 1112, 1310 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.312 (2004).

B. DIC Under 38 U.S.C.A. § 1318 

At the time of the veteran's death, he was in receipt of a 
combined 100 percent evaluation based on individual 
unemployability due to service-connected disabilities from 
April 28, 1997.  Prior to April 28, 1997, the veteran was not 
service connected for any disability and did not have a VA 
disability rating.  He thus did not meet the statutory 
duration requirements for a total disability rating at the 
time of death.  

The remaining issue for consideration is whether the 
statutory duration requirements for a total disability rating 
would have been met but for CUE in a previous decision.  In 
the veteran's case, the rating decision in January 1998 which 
granted a combined 100 percent rating effective April 28, 
1997, was the first and only rating decision in the veteran's 
case.  As there was no earlier rating decision, there is no 
rating decision which but for CUE would have allowed the 
veteran to meet the statutory duration requirements for a 
total disability rating so as to entitle the appellant to DIC 
benefits under 38 U.S.C.A. § 1318.  

In her December 2004 statement, the appellant contended that, 
although the veteran was not rated 100 percent disabled by VA 
for ten years prior to his death, he was in fact totally 
disabled by service connected disabilities for ten years 
prior to his death.  However, this contention by the 
appellant amounts to a claim for DIC under 38 U.S.C.A. § 1318 
based on "hypothetical entitlement" and, as set forth in 
the Legal Criteria section of this decision, "hypothetical 
entitlement" is not a viable basis for establishing benefits 
under 38 U.S.C. § 1318, no matter when the claim was filed.  
The Board concludes, therefore, that the appellant's claim 
for DIC under 38 U.S.C.A. § 1318 must be denied.

V. Benefit of Doubt Doctrine

As the preponderance of the evidence is against the 
appellant's claims, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b) (West 2002). 





ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
(West 2002) is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


